Title: John Armstrong to Thomas Jefferson, 26 November 1810
From: Armstrong, John
To: Jefferson, Thomas


          
            My dear Sir,
            New York 26: Nov. 1810.
          
           I have brought with me for you the double-plough of Mr Parker & wish to know how it may be best conveyed to Montecello? or with whom in this City I may leave it for the winter?  a letter addressed to Mr Gelston on these points, will be most likely to accomplish your instructions and my wishes.
          
          I set out on Monday next for Washington where at least I am sure of hearing of you.
          Your very kind letter by McRae was received & deserves my best acknowledgments. If I have been able to do any good during my public Ministry at Paris, it was principally owing to the generous Support derived from your Confidence. Accept My dear Sir, the assurance of my very great respect and unalterable attachment.
          
            John
            Armstrong
        